DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered. 

Status of the Rejection
The claim objection has been withdrawn in view of the Applicant's arguments. 
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) are necessitated upon further review. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for electrochemical analyte sensors, does not reasonably provide enablement for all different types of analyte sensors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Examiner notes that claims 5-9 require the use of electrodes and thus further limit the scope of the claims such that the scope of these claims are properly enabled by the instant specification as being drawn to an electrochemical device. Furthermore, claims 14-20 require the use of electrical contact points and a probe for performing voltammetric scanning of the analyte sensor and are also properly enabled by the instant specification as being drawn to an electrochemical analyte sensor. 

Claim 1 recites:
An analyte sensor comprising a substrate coated with a functionalized anthraquinone moiety selected from the group consisting of: Formula I); Formula IV); Formula V); Formula VI); Formula VIII); and Formula IX. [Note the chemical structures detailed in the claims but not recited here for brevity]. 

Claim 2 recites:
The analyte sensor of claim 1, wherein the functionalized anthraquinone moiety is covalently bound to the substrate.

(A) The breadth of the claims: The claims are broad in scope as they concern an analyte sensor comprising a substrate coated with a functionalized anthraquinone moiety. The scope of the claims include all types of analyte sensors. 
(B) The nature of the invention: The invention is directed to the electrochemical detection of an analyte such as pH using electrodes of an electrochemical sensor. 
(C) The state of the prior art: The use of conductive substrates to detect pH is very well known in the art. Khan 1 (MI Khan, K Mukherjee, R Shoukat, H Dong, A review on pH sensitive materials for sensors and detection methods, Microsyst Technol 23 (2017) 4391-4404) discuss various electrical methods for pH sensing [see Section 2.1.3 on Pg. 4393 and Section 2.4 on Pgs. 4396-4399]. As outlined in the prior rejection of record, Kahn 2 (US 2012/0187000 A1, previously cited) teach an electrochemical sensor comprising a substrate coated with an anthraquinone moiety [Paras. 0006, 0024, 0077, 0472]. While the structure and methods of using a coated substrate to detect pH is well known, the use of the specific compounds recited in claims 1-2 are not well known. 
(D) The level of one of ordinary skill: The level of one of ordinary skill in the art would be high as using analyte sensors to detect pH requires knowledge of chemistry and application of electrical fields, such as voltage and current and their effects on the compounds being tested/measured. 
(E) The level of predictability in the art: Ph sensing devices were well known at the time of the invention as thus provide some measure of predictability. The use of 
(F) and (G) The amount of direction provided by the inventor and the existence of working examples: The instant specification, while being enabling for electrochemical analyte sensors, does not reasonably provide enablement for all different types of analyte sensors. The entire specification and all drawings are drawn to electrochemical analyte sensors wherein the device includes at least one electrode/substrate that is coated with the functionalized anthraquinone moiety. While being enabled for electrochemical analyte sensors, the scope of claims 1-2 include all analyte sensors and does not require the substrate to be an “electrically conductive” substrate and also does not require there to be any type of electrode present. For instance, Khan1 discusses various types of pH analyte sensors, many of which include a substrate with a coating. Litmus paper and pH paper are two known types of analyte sensors that comprise a substrate (paper) coated with a pH sensitive material [see Khan1 sections 2.1.1-2.1.2 on Pgs. 4392-4393]. There no guidance provided in the instant specification for how to make or if it is even possible to make chemical sensors including, for example, litmus paper and/or pH paper. There are various optical analyte sensors detailed in Khan1 including optical fiber pH sensors [sections 2.3.1], fluorometric pH sensors [section 2.3.2], ratiometric pH-dot sensors [section 2.3.3], Holographic pH sensors [section 2.3.4], and CCD pH sensor arrays [section 2.3.5] that are “analyte sensors comprising a substrate”. There are also various acoustic pH sensors detailed in Khan1 including cantilever pH sensors [section 2.5.1] and magnetoelastic pH sensors [section 2.5.2] that are “analyte sensors comprising a 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: For the reasons discussed above, which in sum, are that the instant application does not provide enabling support for the full scope of the claims 1-2, use of the invention would require undue experimentation and so is not enabled. 


The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16
Claim 5 recites wherein the device further comprises “a working electrode”. Claim 5 depends from claim 1, which has previously recited “an analyte sensor comprising a substrate coated with a functionalized anthraquinone moiety”. Claim 1 therefore comprises a “substrate”, but claim 5 requires there to be an additional “working electrode” and does not reference the substrate. However, a review of the instant specification Para. 0098 indicates that Figure 7, which clearly demonstrates a “substrate” with the analyte sensing chemistry (i.e., functionalized anthraquinone moiety), is an example of a “working electrode”. Therefore claim 5 recites an electrode in addition to the substrate while the instant specification/figures seem to suggest that the coated substrate is the working electrode. 
Claim 16 recites wherein the device further comprises “a working electrode”. Claim 16 depends from claim 14, which has previously recited “an analyte sensor comprising a substrate coated with a functionalized anthraquinone moiety”. Claim 14 therefore comprises a “substrate”, but claim 16 requires there to be an additional “working electrode” and does not reference the substrate. However, a review of the instant specification Para. 0098 indicates that Figure 7, which clearly demonstrates a “substrate” with the analyte sensing chemistry (i.e., functionalized anthraquinone moiety), is an example of a “working electrode”. Therefore claim 16 recites an electrode in addition to the substrate while the instant specification/figures seem to suggest that the coated substrate is the working electrode. 

Allowable Subject Matter
Claims 14-15 and 17-20 are allowed. Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cyr et al. (US 2003/0134924 A1) disclose colorants/dyes with structures similar to Formula IV but fail to teach such colorants/dyes in an analyte sensor application. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSHUA L ALLEN/Examiner, Art Unit 1795